Exhibit 10.39
 
OXYSURE SYSTEMS, INC.


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES B CONVERTIBLE PREFERRED STOCK


PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW


The undersigned, Julian T. Ross, Chief Executive Officer, does hereby certify
that:


1.           He is the Chief Executive Officer of Oxysure Systems, Inc., a
Delaware corporation (the “Corporation”).


2.           The Corporation is authorized to issue up to five million
(5,000,000) shares of preferred stock, of which 743,750 are presently issued and
outstanding.
 
3.           The following resolutions were duly adopted by the board of
directors of the Corporation (the “Board of Directors”):


WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 5,000,000
shares, $0.0005 par value per share, issuable from time to time in one or more
series;


WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and


WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of the preferred stock, which shall consist of, except as
otherwise set forth in the Purchase Agreement, up to 750 shares of the preferred
stock which the Corporation has the authority to issue, as follows:


NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:


TERMS OF PREFERRED STOCK


Section 1.          Definitions. For the purposes hereof, the following terms
shall have the following meanings:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.


“Alternate Consideration” shall have the meaning set forth in Section 7(e).
 
 
1

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof, (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement, (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered, (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment, (e) the Corporation or any Significant Subsidiary
thereof makes a general assignment for the benefit of creditors, (f) the
Corporation or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts, or (g) the Corporation or any Significant Subsidiary thereof, by any
act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.


“Beneficial Ownership Limitation” shall have the meaning set forth in Section
6(d).
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 6(c)(iv).


 “Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1 of the Purchase Agreement.


“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto and all
conditions precedent to (i) each Holder’s obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the Securities have
been satisfied or waived.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the Corporation’s common stock, par value $0.0004 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.


“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries including without limitation the Corporation’s Series A Preferred
Stock and any other class of preferred stock other than the Preferred Stock
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Conversion Amount” means the sum of the Stated Value at issue.


“Conversion Date” shall have the meaning set forth in Section 6(a).
 
 
2

--------------------------------------------------------------------------------

 


“Conversion Price” shall have the meaning set forth in Section 6(b).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.
 
“Dividend Conversion Price” shall have the meaning set forth in Section 3(a).


“Dividend Conversion Shares” shall have the meaning set forth in Section 3(d).


“Dividend Notice Period” shall have the meaning set forth in Section 3(a).


“Dividend Payment Date” shall have the meaning set forth in Section 3(a).
 
“Dividend Share Amount” shall have the meaning set forth in Section 3(a).


“Effective Date” means the earliest of the date that (a) a registration
statement has been declared effective by the Commission, registering for public
resale by the Holders thereof, of all of the Conversions Shares and Dividend
Conversion Shares, or (b) all of the Conversion and Dividend Conversion Shares
have been sold pursuant to Rule 144 or may be sold pursuant to Rule 144 without
the requirement for the Company to be in compliance with the current public
information requirement under Rule 144 and without volume or manner-of-sale
restrictions and Company counsel has delivered to the Transfer Agent and Holders
a standing written unqualified opinion that resales may then be made by Holders
of the Conversion Shares and Dividend Conversion Shares pursuant to such
exemption which opinion shall be in form and substance reasonably acceptable to
such holders.
 
“Equity Conditions” means, during the period in question, (a) the Corporation
shall have duly honored all conversions scheduled to occur or occurring by
virtue of one or more Notices of Conversion of the applicable Holder on or prior
to the dates so requested or required, if any, (b) the Corporation shall have
paid all liquidated damages and other amounts owing to the applicable Holder in
respect of the Preferred Stock, (c) all of the Conversion Shares issuable
pursuant to the Transaction Documents (and shares issuable in lieu of cash
payments of dividends) may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions or current public information requirements as
determined by the counsel to the Corporation as set forth in a written opinion
letter to such effect, addressed and acceptable to the Transfer Agent and the
affected Holders, (d) the Common Stock is trading on a Trading Market and all of
the shares issuable pursuant to the Transaction Documents are listed or quoted
for trading on such Trading Market (and the Corporation believes, in good faith,
that trading of the Common Stock on a Trading Market will continue uninterrupted
for the foreseeable future), (e) there is a sufficient number of authorized, but
unissued and otherwise unreserved, shares of Common Stock for the issuance of
all of the shares then issuable pursuant to the Transaction Documents, (f) there
is no existing Triggering Event and no existing event which, with the passage of
time or the giving of notice, would constitute a Triggering Event, (g) the
issuance of the shares in question to the applicable Holder would not violate
the limitations set forth in Section 6(d) herein, (h) there has been no public
announcement of a pending or proposed Fundamental Transaction that has not been
consummated, and (i) the applicable Holder is not in possession of any
information provided by the Corporation that constitutes, or may constitute,
material non-public information.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 


“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, employees, consultants or directors of the Company prior to and
after the Original Issue Date in the amounts and on the terms set forth on
Schedule 4.13 to the Purchase Agreement, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder, including shares
paid as dividends on the Preferred Stock pursuant to Section 3(a) of this
Certificate of Designation (subject to adjustment for forward and reverse stock
splits and the like that occur after the date hereof) and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the Original Issue Date, provided that such securities
and any term thereof have not been amended since the Original Issue Date of this
Agreement to increase the number of such securities or to decrease the issue
price, exercise price, exchange price or conversion price of such securities and
which securities and the principal terms thereof are set forth on Schedule
3.1(g) to the Purchase Agreement, and described in the SEC Reports filed not
later than ten (10) days before the Original Issue Date, (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall be intended to
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or with an entity whose
primary business is investing in securities, and (d) securities issued or
issuable pursuant to the Purchase Agreement, this Certificate of Designation or
the Warrants, including, without limitation, Section 4.17 of the Purchase
Agreement, or upon exercise of conversion or any such securities.
 
“Fundamental Transaction” means the occurrence after the date hereof of any of
(a) an acquisition after the date hereof by an individual or legal entity or
“group” (as described in Rule 13d 5(b)(1) promulgated under the Exchange Act),
other than a legal entity majority owned by, or a group wholly consisting of,
officers and directors of the Corporation and their Affiliates, of effective
control (whether through legal or beneficial ownership of capital stock of the
Corporation, by contract or otherwise) of in excess of 50% of the voting
securities of the Corporation (other than by means of conversion or exercise of
Preferred Stock and the Securities issued together with the Preferred Stock),
(b) the Corporation merges into or consolidates with any other Person, or any
Person merges into or consolidates with the Corporation and, after giving effect
to such transaction, the stockholders of the Corporation immediately prior to
such transaction own less than 50% of the aggregate voting power of the
Corporation or the successor entity of such transaction, (c) the Corporation,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (d) a replacement at one time or within a
one year period of more than one half of the members of the Board of Directors
which is not approved by a majority of those individuals who are members of the
Board of Directors on the Original Issue Date (or by those individuals who are
serving as members of the Board of Directors on any date whose nomination to the
Board of Directors was approved by a majority of the members of the Board of
Directors who are members on the Original Issue Date), (e) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the
Corporation or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (f)  the Corporation, directly or indirectly,
in one or more related transactions effects any reclassification, reorganization
or recapitalization of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property,  or (g) the execution by the Corporation
of an agreement to which the Corporation  is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (f) above.
 
 
4

--------------------------------------------------------------------------------

 


“GAAP” means United States generally accepted accounting principles.


“Holder” shall have the meaning given such term in Section 2.


“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000 other than  debt financing from a licensed United States bank
regularly engaged in such lending activity, and (b) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Corporation’s balance sheet
(or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, but in all cases excluding trade accounts payable incurred
by the Company and its Subsidiaries in the ordinary course of business.


“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation, at any time outstanding or issuable.


“Liquidation” shall have the meaning set forth in Section 5.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Milestone” means the Company reporting in a timely filed Form 10-K, audited
gross revenues in the ordinary course of business of not less than $3,000,000,
determined according to GAAP for the 2014 fiscal year.  A timely filed Form 10-K
includes a Form 10-K that is filed no later than the fifteenth calendar day
following the prescribed due date pursuant to Rule 12b-25 of the Exchange Act.


“Milestone Default” means the failure to achieve the Milestone.


“Milestone Shortfall Factor” means a fraction of the numerator of which is the
actual amount of the gross revenues described in the definition of Milestone and
the denominator of which is $3,000,000.


 “New York Courts” shall have the meaning set forth in Section 11(d).


“Notice of Conversion” shall have the meaning set forth in Section 6(a).


 “Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.


 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” shall have the meaning set forth in Section 2.
 
 
5

--------------------------------------------------------------------------------

 


“Purchase Agreement” means the Securities Purchase Agreement, dated as of
December __, 2013, among the Corporation and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.


 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities” means the Preferred Stock, the Warrants, the Warrant Shares and the
Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 6(c).


“Stated Value” shall have the meaning set forth in Section 2.


“Subscription Amount” shall mean, as to each Holder, the aggregate amount to be
paid for the Preferred Stock purchased pursuant to the Purchase Agreement as
specified below such Holder’s name on the signature page of the Purchase
Agreement and next to the heading “Subscription Amount” and on the Exercise
Notice in United States dollars and in immediately available funds.


“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Corporation.
 
“Successor Entity” shall have the meaning set forth in Section 7(e).


 “Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQX or
OTCQB or any markets or exchanges maintained by the OTC Markets Group, Inc. (or
any successors to any of the foregoing).


“Transaction Documents” means this Certificate of Designation, the Purchase
Agreement, the Warrants, the Escrow Agreement all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated pursuant to the Purchase Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
“Transfer Agent” means Action Stock Transfer, with offices located at 2469 E.
Fort Union Blvd, Ste 214 Salt Lake City, UT 84121, and any successor transfer
agent of the Corporation.
 
“Triggering Event” shall have the meaning set forth in Section 10(a).


“Triggering Redemption Amount” means, for each share of Preferred Stock, the sum
of (a) the greater of (i) 100% of the Stated Value and (ii) the product of (y)
the VWAP on the Trading Day immediately preceding the date of the Triggering
Event and (z) the Stated Value divided by the then Conversion Price, (b) all
accrued but unpaid dividends thereon, and (c) all liquidated damages and other
costs, expenses or amounts due in respect of the Preferred Stock.


“Triggering Redemption Payment Date” shall have the meaning set forth in Section
10(b).
 
 “Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock, the Warrant Shares and shares
of Common Stock issued and issuable in lieu of the cash payment of dividends on
the Preferred Stock in accordance with the terms of this Certificate of
Designation.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b) of the Purchase Agreement.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTCQX, OTCQB or OTC Pink Marketplace
maintained by the OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the volume weighted average
price of the Common Stock on the first such facility (or a similar organization
or agency succeeding to its functions of reporting prices), or (d) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Corporation, the fees and expenses of which shall be paid by the Corporation.


“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Holder at the Closing in accordance with Section 2.2(a) of the Purchase
Agreement, which Warrants shall be exercisable immediately and have a term of
exercise equal to 4 years, in the form of Exhibit C attached to the Purchase
Agreement, as amended and modified from time to time.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
Section 2.          Designation, Amount and Par Value. The series of preferred
stock shall be designated as its Series B Convertible Preferred Stock (the
“Preferred Stock”) and the number of shares so designated shall be 750 (which
shall not be subject to increase without the written consent of the holders of a
majority of the then outstanding shares of Preferred Stock (each, a “Holder” and
collectively, the “Holders”)). Each share of Preferred Stock shall have a par
value of $0.0005 per share and a stated value equal to $1,000 (the “Stated
Value”).
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.          Dividends.


a)           Dividends in Cash or in Kind. Holders shall be entitled to receive,
and the Corporation shall pay, cumulative dividends at the annual rate per share
(as a percentage of the Stated Value per share) of 6% through December 31, 2015
and thereafter at the annual rate of 18% (subject to increase pursuant to
Section 10(b)), payable quarterly on March 31, June 30, September 30, and
December 31, beginning on the second such date after the Original Issue Date and
on each Conversion Date (with respect only to Preferred Stock being converted)
(each such date, a “Dividend Payment Date”) (if any Dividend Payment Date is not
a Trading Day, the applicable payment shall be due on the next succeeding
Trading Day). Such Dividends may be paid, at the option of the Corporation, in
cash, in duly authorized, validly issued, fully paid and non-assessable shares
of Common Stock as set forth in this Section 3(a), or a combination thereof in
each case as provided in the next sentence (the amount to be paid in shares of
Common Stock, the “Dividend Share Amount”).  The form of dividend payments to
each Holder shall be determined in the following order of priority: (i) if funds
are legally available for the payment of dividends and any of the Equity
Conditions have not been met during the 20 consecutive Trading Days immediately
prior to the applicable Dividend Payment Date (the “Dividend Notice Period”), in
cash only, (ii) if funds are legally available for the payment of dividends and
all of the Equity Conditions have been met during the Dividend Notice Period, at
the sole election of the Corporation, in cash or shares of Common Stock which
shall be valued solely for such purpose at 90% of the average of the VWAPs for
the 10 consecutive Trading Days ending on the Trading Day that is immediately
prior to the Dividend Payment Date (the “Dividend Conversion Price”), (iii) if
funds are not legally available for the payment of dividends and the Equity
Conditions have been met during the Dividend Notice Period, in shares of Common
Stock which shall be valued solely for such purpose at the Dividend Conversion
Price, and (iv) if funds are not legally available for the payment of dividends
and the Equity Conditions have not been met during the Dividend Notice Period,
then such dividends shall accrue to the next Dividend Payment Date.  The Holders
shall have the same rights and remedies with respect to the delivery of any such
shares as if such shares were being issued pursuant to Section 6.


b)           Participating Dividends on As-Converted Basis.  In addition to the
payment of dividends pursuant to Section 2(a) herein, Holders shall be entitled
to receive, and the Corporation shall pay, dividends on shares of Preferred
Stock equal to (on an as-if-converted-to-Common-Stock basis) and in the same
form as dividends (other than dividends in the form of Common Stock) actually
paid on shares of the Common Stock when, as and if such dividends (other than
dividends in the form of Common Stock) are paid on shares of the Common
Stock.  The Corporation shall pay no dividends (other than dividends in the form
of Common Stock) on shares of the Common Stock unless it simultaneously complies
with the previous sentence.


c)           Corporation’s Ability to Pay Dividends in Cash or Kind.  On the
Closing Date, the Corporation shall have notified the Holders whether or not it
may legally pay cash dividends as of the Closing Date.  The Corporation shall
promptly notify the Holders at any time the Corporation shall become able or
unable, as the case may be, to legally pay cash dividends. If at any time the
Corporation has the right to pay dividends in cash or shares of Common Stock,
the Corporation must provide the Holders with at least 20 Trading Days’ notice
of its election to pay a regularly scheduled dividend in shares of Common Stock
(the Corporation may indicate in such notice that the election contained in such
notice shall continue for later periods until revised by a subsequent
notice).  If at any time the Corporation delivers a notice to the Holders of its
election to pay the dividends in shares of Common Stock, the Corporation shall,
to the extent applicable, timely file a prospectus supplement pursuant to Rule
424 disclosing such election. The aggregate number of shares of Common Stock
otherwise issuable to a Holder on a Dividend Payment Date shall be reduced by
the number of shares of Common Stock previously issued to such Holder in
connection with such Dividend Payment Date.
 
 
8

--------------------------------------------------------------------------------

 
 
d)           Dividend Calculations. Dividends on the Preferred Stock shall be
calculated on the basis of a 360-day year, consisting of twelve 30 calendar day
periods, and shall accrue daily commencing on the Original Issue Date, and shall
be deemed to accrue from such date whether or not earned or declared and whether
or not there are profits, surplus or other funds of the Corporation legally
available for the payment of dividends.   Payment of dividends in shares of
Common Stock (“Dividend Conversion Shares”) shall otherwise occur pursuant to
Section 6(c)(i) herein and, solely for purposes of the payment of dividends in
shares, the Dividend Payment Date shall be deemed the Conversion
Date.  Dividends shall cease to accrue with respect to any Preferred Stock
converted, provided that, the Corporation actually delivers the Conversion
Shares within the time period required by Section 6(c)(i) herein.  Except as
otherwise provided herein, if at any time the Corporation pays dividends
partially in cash and partially in shares, then such payment shall be
distributed ratably among the Holders based upon the number of shares of
Preferred Stock held by each Holder on such Dividend Payment Date.


e)           Late Fees. Any dividends, whether paid in cash or shares of Common
Stock, that are not paid within seven Trading Days following a Dividend Payment
Date shall continue to accrue and shall entail a late fee, which must be paid in
cash, at the rate of 18% per annum or the lesser rate permitted by applicable
law which shall accrue daily from the Dividend Payment Date through and
including the date of actual payment in full.
 
f)           Other Securities. So long as at least 25% of the originally issued
shares of Preferred Stock shall remain outstanding, neither the Corporation nor
any Subsidiary thereof shall redeem, purchase or otherwise acquire directly or
indirectly any Junior Securities except as expressly permitted by Section
10(a)(v). So long as 25% of the originally issued shares of Preferred Stock
shall remain outstanding, neither the Corporation nor any Subsidiary thereof
shall directly or indirectly pay or declare any dividend or make any
distribution upon, nor shall any distribution be made in respect of, any Junior
Securities, nor shall any monies be set aside for or applied to the purchase or
redemption (through a sinking fund or otherwise) of any Junior Securities or
shares pari passu with the Preferred Stock.  So long as 15% of the originally
issued shares of Preferred Stock shall remain outstanding, neither the
Corporation nor any Subsidiary thereof shall issue any security or Common Stock
Equivalent which shall be pari passu or senior to the Preferred Stock in terms
of rights upon Liquidation or Dividends.


Section 4.          Voting Rights. Except as otherwise provided herein or as
otherwise required by law, the Preferred Stock shall have no voting
rights.  Holders of Preferred Stock shall vote together with the holders of
Common Stock on an as converted basis but may not vote such Preferred Stock,
which would exceed the Beneficial Ownership Limitation.  In any event, and
notwithstanding the foregoing limitation, as long as any shares of Preferred
Stock are outstanding, the Corporation shall not, without the affirmative vote
of the Holders of a majority of the then outstanding shares of the Preferred
Stock, (a) alter or change adversely the powers, preferences or rights given to
the Preferred Stock or alter or amend this Certificate of Designation, (b)
authorize or create any class of stock ranking as to dividends, redemption or
distribution of assets upon a Liquidation (as defined in Section 5) senior to,
or otherwise pari passu with, the Preferred Stock, (c) amend its certificate of
incorporation or other charter documents in any manner that adversely affects
any rights of the Holders, (d) increase the number of authorized shares of
Preferred Stock, or (e) enter into any agreement with respect to any of the
foregoing.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 5.          Liquidation.  Upon any liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary (a
“Liquidation”), the Holders shall be entitled to receive out of the assets,
whether capital or surplus, of the Corporation an amount equal to the Stated
Value, plus any accrued and unpaid dividends thereon and any other fees or
liquidated damages then due and owing thereon under this Certificate of
Designation, for each share of Preferred Stock before any distribution or
payment shall be made to the holders of any Junior Securities and if the assets
of the Corporation shall be insufficient to pay in full such amounts, then the
entire assets to be distributed to the Holders shall be ratably distributed
among the Holders in accordance with the respective amounts that would be
payable on such shares if all amounts payable thereon were paid in full.  Upon
occurrence of a Liquidation which is also a Fundamental Transaction, the Holder
may elect to receive the rights and benefits of this section 5 and/or the rights
and benefits set forth in Section 7(e) or any other rights set forth in the
Transaction Documents. The Corporation shall mail written notice of any such
Liquidation, not less than 45 days prior to the payment date stated therein, to
each Holder.


Section 6.          Conversion.


a)           Conversions at Option of Holder. Each share of Preferred Stock
shall be convertible, at any time and from time to time from and after the
Original Issue Date at the option of the Holder thereof, into that number of
shares of Common Stock (subject to the limitations set forth in Section 6(d))
determined by dividing the Stated Value of such share of Preferred Stock by the
Conversion Price. Holders shall effect conversions by providing the Corporation
with the form of conversion notice attached hereto as Annex A (a “Notice of
Conversion”). Each Notice of Conversion shall specify the number of shares of
Preferred Stock to be converted, the number of shares of Preferred Stock owned
prior to the conversion at issue, the number of shares of Preferred Stock owned
subsequent to the conversion at issue and the date on which such conversion is
to be effected, which date may not be prior to the date the applicable Holder
delivers by facsimile such Notice of Conversion to the Corporation (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder. The calculations and entries
set forth in the Notice of Conversion shall control in the absence of manifest
or mathematical error.  To effect conversions of shares of Preferred Stock, a
Holder shall not be required to surrender the certificate(s) representing the
shares of Preferred Stock to the Corporation, (although the Holder may surrender
the Preferred Stock certificate to, and receive a replacement certificate from
the Corporation, at Holder’s election) unless all of the shares of Preferred
Stock represented thereby are so converted, in which case such Holder shall
deliver the certificate representing such shares of Preferred Stock promptly
following the Conversion Date at issue.  Shares of Preferred Stock converted
into Common Stock or redeemed in accordance with the terms hereof shall be
canceled and shall not be reissued.


b)           Conversion Price.  The conversion price for the Preferred Stock
shall equal $0.55, subject to adjustment herein (the “Conversion Price”).  From
and after a Milestone Default, the Conversion Price shall be reduced (but not
increased) effective as of January 1, 2015, to an amount derived by multiplying
the Conversion Price in effect on the date of occurrence of the Milestone
Default by the Milestone Shortfall Factor, subject to further adjustment as
described herein.  Conversions made after adjustments which result in a
reduction of the Conversion Price shall have retroactive effect and Corporation
shall promptly deliver to Holder additional Conversion Shares as a result of
such retroactive reduction.
 
 
10

--------------------------------------------------------------------------------

 
 
c)            Mechanics of Conversion


i.          Delivery of Certificate Upon Conversion. Not later than five (5)
Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the converting Holder
(A) a certificate or certificates representing the Conversion Shares (however,
the Corporation shall use reasonable commercial efforts to deliver such shares
within three (3) Trading Days), which, on or after the Effective Date, shall be
free of restrictive legends and trading restrictions (other than those which may
then be required by the Purchase Agreement), provided that the Conversion Shares
meet the requirements of the Securities Act for removing such restrictive
legends, representing the number of Conversion Shares being acquired upon the
conversion of the Preferred Stock (including, if the Corporation has given
notice pursuant to Section 3(c) for payment of dividends in shares of Common
Stock at least 20 Trading Days prior to the date on which the Notice of
Conversion is delivered to the Corporation, shares of Common Stock representing
the payment of accrued dividends otherwise determined pursuant to Section 3(a)
but assuming that the Dividend Notice Period is the 20 Trading Days period
immediately prior to the date on which the Notice of Conversion is delivered to
the Corporation and excluding for such issuance the condition that the
Corporation deliver the Dividend Share Amount as to such dividend payment prior
to the commencement of the Dividend Notice Period), and (B) a bank check in the
amount of accrued and unpaid dividends (if the Corporation has elected or is
required to pay accrued dividends in cash).  On or after the Effective Date, the
Corporation shall deliver any certificate or certificates required to be
delivered by the Corporation under this Section 6 electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.


ii.         Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Corporation at any time on or before
its receipt of such certificate or certificates, to rescind such Conversion, in
which event the Corporation shall promptly return to the Holder any original
Preferred Stock certificate delivered to the Corporation and the Holder shall
promptly return to the Corporation the Common Stock certificates issued to such
Holder pursuant to the rescinded Conversion Notice.
 
iii.        Obligation Absolute; Partial Liquidated Damages.  The Corporation’s
obligation to issue and deliver the Conversion Shares upon conversion of
Preferred Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by a Holder to enforce the
same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any Person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by such Holder or any other Person of any obligation to the
Corporation or any violation or alleged violation of law by such Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Corporation to such Holder in connection with the
issuance of such Conversion Shares; provided, however, that such delivery shall
not operate as a waiver by the Corporation of any such action that the
Corporation may have against such Holder.  In the event a Holder shall elect to
convert any or all of the Stated Value of its Preferred Stock, the Corporation
may not refuse conversion based on any claim that such Holder or anyone
associated or affiliated with such Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Preferred Stock of such Holder shall have been sought and obtained, and the
Corporation posts a surety bond for the benefit of such Holder in the amount of
150% of the Stated Value of Preferred Stock and Dividends which are subject to
the injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute and the proceeds of which shall
be payable to such Holder to the extent it obtains judgment.  In the absence of
such injunction, the Corporation shall issue Conversion Shares and, if
applicable, cash, upon a properly noticed conversion. If the Corporation fails
to deliver to a Holder such certificate or certificates pursuant to Section
6(c)(i) on the second Trading Day after the Share Delivery Date applicable to
such conversion, the Corporation shall pay to such Holder, in cash, as
liquidated damages and not as a penalty, for each $5,000 of Stated Value of
Preferred Stock being converted, $50 per Trading Day (increasing to $100 per
Trading Day on the third Trading Day after such damages begin to accrue) for
each Trading Day after such second Trading Day after the Share Delivery Date
until such certificates are delivered or Holder rescinds such
conversion.  Nothing herein shall limit a Holder’s right to pursue actual
damages or declare a Triggering Event pursuant to Section 10 hereof for the
Corporation’s failure to deliver Conversion Shares within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  The exercise of any such rights
shall not prohibit a Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.
 
 
11

--------------------------------------------------------------------------------

 
 
iv.        Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion.  In addition to any other rights available to the Holder, if
the Corporation fails for any reason to deliver to a Holder the applicable
certificate or certificates by the Share Delivery Date pursuant to Section
6(c)(i), and if after such Share Delivery Date such Holder is required by its
brokerage firm to purchase (in an open market transaction or otherwise), or the
Holder’s brokerage firm otherwise purchases, shares of Common Stock to deliver
in satisfaction of a sale by such Holder of the Conversion Shares which such
Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then as such Holder’s sole remedy against the
Corporation and the Corporation’s sole liability in respect of such Buy-In the
Corporation shall (A) pay in cash to such Holder (in addition to any other
remedies available to or elected by such Holder) the amount, if any, by which
(x) such Holder’s total purchase price (including any brokerage commissions) for
the Common Stock so purchased exceeds (y) the product of (1) the aggregate
number of shares of Common Stock that such Holder was entitled to receive from
the conversion at issue multiplied by (2) the actual sale price at which the
sell order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of such Holder, either reissue (if
surrendered) the shares of Preferred Stock equal to the number of shares of
Preferred Stock submitted for conversion (in which case, such conversion shall
be deemed rescinded) or deliver to such Holder the number of shares of Common
Stock that would have been issued if the Corporation had timely complied with
its delivery requirements under Section 6(c)(i). For example, if a Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of shares of Preferred
Stock with respect to which the actual sale price of the Conversion Shares
(including any brokerage commissions) giving rise to such purchase obligation
was a total of $10,000 under clause (A) of the immediately preceding sentence,
the Corporation shall be required to pay such Holder $1,000. The Holder shall
provide the Corporation written notice indicating the amounts payable to such
Holder in respect of the Buy-In and, upon request of the Corporation, evidence
of the amount of such loss. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of Preferred Stock as required pursuant to the terms hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
v.        Reservation of Shares Issuable Upon Conversion. The Corporation
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of the Preferred Stock and payment of dividends on the Preferred
Stock, each as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Preferred Stock), not less than such aggregate number of shares
of the Common Stock as shall (subject to the terms and conditions set forth in
the Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 7) upon the conversion of the then outstanding shares of
Preferred Stock and payment of dividends hereunder.  The Corporation covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable.


vi.       Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Preferred
Stock.   As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such conversion, the Corporation shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the Conversion Price or round up to
the next whole share.


vii.      Transfer Taxes and Expenses.  The issuance of certificates for shares
of the Common Stock on conversion of this Preferred Stock shall be made without
charge to any Holder for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificates, provided that
the Corporation shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holders of such
shares of Preferred Stock and the Corporation shall not be required to issue or
deliver such certificates unless or until the Person or Persons requesting the
issuance thereof shall have paid to the Corporation the amount of such tax or
shall have established to the satisfaction of the Corporation that such tax has
been paid.  The Corporation shall pay all Transfer Agent fees required for
same-day processing of any Notice of Conversion.
 
 
13

--------------------------------------------------------------------------------

 


d)           Beneficial Ownership Limitation. The Corporation shall not effect
any conversion of the Preferred Stock, and a Holder shall not have the right to
convert any portion of the Preferred Stock, to the extent that, after giving
effect to the conversion set forth on the applicable Notice of Conversion, such
Holder (together with such Holder’s Affiliates, and any Persons acting as a
group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of the Preferred Stock
with respect to which such determination is being made, but shall exclude the
number of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted Stated Value of Preferred Stock beneficially owned by
such Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the
Corporation  subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, the Preferred Stock
or the Warrants) beneficially owned by such Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
6(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder.  To
the extent that the limitation contained in this Section 6(d) applies, the
determination of whether the Preferred Stock is convertible (in relation to
other securities owned by such Holder together with any Affiliates) and of how
many shares of Preferred Stock are convertible shall be in the sole discretion
of such Holder, and the submission of a Notice of Conversion shall be deemed to
be such Holder’s determination of whether the shares of Preferred Stock may be
converted (in relation to other securities owned by such Holder together with
any Affiliates) and how many shares of the Preferred Stock are convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, each Holder will be deemed to represent to the
Corporation each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Corporation shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 6(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (i) the Corporation’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Corporation or (iii) a more recent
written notice by the Corporation or the Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Corporation shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Corporation, including the Preferred Stock, by such Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of Preferred Stock
held by the applicable Holder.  A Holder, upon not less than 61 days’ prior
notice to the Corporation, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 6(d) applicable to its Preferred Stock
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this
Preferred Stock held by the Holder and the provisions of this Section 6(d) shall
continue to apply.  Any such increase or decrease will not be effective until
the 61st day after such notice is delivered to the Corporation and shall only
apply to such Holder and no other Holder.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 6(d) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
Preferred Stock.
 
 
14

--------------------------------------------------------------------------------

 


Section 7.          Certain Adjustments.


a)           Stock Dividends and Stock Splits.  If the Corporation, at any time
while this Preferred Stock is outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include Securities upon the exercise or
exchange of or conversion of any Securities issued or issuable pursuant to the
Transaction Documents provided that such Securities and any term thereof have
not been amended since the Closing Date to increase the number of such
Securities or to decrease the issue price, exercise price, exchange price or
conversion price of such Securities, any shares of Common Stock issued by the
Corporation upon conversion of, or payment of a dividend on, this Preferred
Stock), (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Corporation, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Corporation) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to this Section 7(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
b)           Subsequent Rights Offerings.  In addition to any adjustments
pursuant to Section 7(a) above, if at any time the Corporation grants, issues or
sells any Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder of will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete conversion of
such Holder’s Preferred Stock (without regard to any limitations on exercise
hereof, including without limitation, the Beneficial Ownership Limitation)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder exceeding the Beneficial Ownership Limitation, then the Holder
shall not be entitled to participate in such Purchase Right to such extent (or
beneficial ownership of such shares of Common Stock as a result of such Purchase
Right to such extent) and such Purchase Right to such extent shall be held in
abeyance for the Holder until such time, if ever, as its right thereto would not
result in the Holder exceeding the Beneficial Ownership Limitation).
 
c)           Pro Rata Distributions. The Corporation, at any time while this
Preferred Stock is outstanding, shall include Holders, on an
as-if-converted-to-Common-Stock basis, in all distributions of any kind
(including cash and cash dividends) issued to all holders of Common Stock.
 
 
15

--------------------------------------------------------------------------------

 


d)           Fundamental Transaction.  If, at any time while this Preferred
Stock is outstanding, a Fundamental Transaction occurs, then, upon any
subsequent conversion of this Preferred Stock, the Holder shall have the right
to receive, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction
(without regard to any limitation in Section 6(d) on the conversion of this
Preferred Stock), the number of shares of Common Stock of the successor or
acquiring corporation or of the Corporation, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Preferred Stock is convertible immediately prior to
such Fundamental Transaction (without regard to any limitation in Section 6(d)
on the conversion of this Preferred Stock).  For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Corporation shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration.  If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Preferred Stock following such Fundamental Transaction.  To
the extent necessary to effectuate the foregoing provisions, any successor to
the Corporation or surviving entity in such Fundamental Transaction shall file a
new Certificate of Designation with the same terms and conditions and issue to
the Holders new preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration.  The Corporation shall cause any successor entity in a
Fundamental Transaction in which the Corporation is not the survivor (the
“Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation and the other Transaction
Documents (as defined in the Purchase Agreement) in accordance with the
provisions of this Section 7(d) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Preferred Stock, deliver to the Holder in
exchange for this Preferred Stock a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Preferred Stock which is convertible for a corresponding number of shares of
capital stock of such Successor Entity (or its parent entity) equivalent to the
shares of Common Stock acquirable and receivable upon conversion of this
Preferred Stock (without regard to any limitations on the conversion of this
Preferred Stock) prior to such Fundamental Transaction, and with a conversion
price which applies the conversion price hereunder to such shares of capital
stock (but taking into account the relative value of the shares of Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such number of shares of capital stock and such conversion price being
for the purpose of protecting the economic value of this Preferred Stock
immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Certificate of Designation and
the other Transaction Documents referring to the “Corporation” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Corporation and shall assume all of the obligations of the Corporation under
this Certificate of Designation and the other Transaction Documents with the
same effect as if such Successor Entity had been named as the Corporation
herein.
 
e)           Calculations.  All calculations under this Section 7 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.


f)           Notice to the Holders.


i.         Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.
 
 
16

--------------------------------------------------------------------------------

 
 
ii.        Notice to Allow Conversion by Holder.  If (A) the Corporation shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Corporation shall declare a special nonrecurring cash dividend on
or a redemption of the Common Stock, (C) the Corporation shall authorize the
granting to all holders of the Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights, (D)
the approval of any stockholders of the Corporation shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property or (E) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, then,
in each case, the Corporation shall cause to be filed at each office or agency
maintained for the purpose of conversion of this Preferred Stock, and shall
cause to be delivered to each Holder at its last address as it shall appear upon
the stock books of the Corporation, at least twenty (20) calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Corporation or any
of the Subsidiaries, the Corporation shall simultaneously file such notice with
the Commission pursuant to a Current Report on Form 8-K.  The Holder shall
remain entitled to convert the Conversion Amount of this Preferred Stock (or any
part hereof) during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.
 
Section 8.          Redemption.  The Corporation shall have no right to require
Holders to surrender Preferred Stock for redemption.


Section 9.          Negative Covenants.  As long as at least 15% of the
originally issued shares of Preferred Stock are outstanding, unless the holders
of more than 50% in Stated Value of the then outstanding shares of Preferred
Stock shall have otherwise given prior written consent, the Corporation shall
not, and shall not permit any of the Subsidiaries to, directly or indirectly:


a)           repay, repurchase or offer to repay, repurchase or otherwise
acquire shares of its Common Stock, Common Stock Equivalents or Junior
Securities, other than as to the Conversion Shares or Warrant Shares as
permitted or required under the Transaction Documents;
 
 
17

--------------------------------------------------------------------------------

 


b)           enter into any transaction with any Affiliate of the Corporation
which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the
Corporation (even if less than a quorum otherwise required for board approval);


c)           incur any Indebtedness; or


d)           enter into any agreement with respect to any of the foregoing.


In addition, as long as any shares of Preferred Stock are outstanding, unless
the holders of more than 50% in Stated Value of the then outstanding shares of
Preferred Stock shall have otherwise given prior written consent, the
Corporation shall not, directly or indirectly, amend its charter documents,
including, without limitation, its certificate of incorporation and bylaws, in
any manner that materially and adversely affects any rights of the Holder; this
provision notwithstanding, the Corporation shall be entitled to increase its
authorized share capital, issue new Common Stock or Common Stock Equivalents or
issue other instruments in connection with a merger or acquisition described in
the definition of Exempt Issuance part (c), or a listing on a national stock
exchange.


Section 10.        Redemption Upon Triggering Events.


a)           “Triggering Event” means, wherever used herein any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
 
i.         the Corporation shall fail to deliver certificates representing
Conversion Shares issuable upon a conversion hereunder that comply with the
provisions hereof prior to the fifth Trading Day after such shares are required
to be delivered hereunder, or the Corporation shall provide written notice to
any Holder, including by way of public announcement, at any time, of its
intention not to comply with requests for conversion of any shares of Preferred
Stock in accordance with the terms hereof;


ii.        the Corporation shall fail for any reason to pay in full the amount
of cash due pursuant to a Buy-In within five calendar days after notice therefor
is delivered hereunder;


iii.        the Corporation shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to such Holder upon a
conversion hereunder;


iv.       unless specifically addressed elsewhere in this Certificate of
Designation as a Triggering Event, the Corporation shall fail to observe or
perform any other covenant, agreement or warranty contained in, or otherwise
commit any breach of the Transaction Documents, which failure or breach could
have a Material Adverse Effect, and such failure or breach shall not, if subject
to the possibility of a cure by the Corporation, have been cured within 30
calendar days after the date on which such failure or breach shall have first
occurred;


v.        so long as at least 15% of the originally issued shares of Preferred
Stock remain outstanding, the Corporation shall redeem more than a de minimis
number of  Junior Securities other than as to repurchases of Common Stock or
Common Stock Equivalents from departing employees, officers and directors,
provided that, while any of the Preferred Stock remains outstanding, such
repurchases shall not exceed an aggregate of $50,000 in any twelve month period
from all employees, officers and directors;
 
 
18

--------------------------------------------------------------------------------

 


vi.       there shall have occurred a Fundamental Transaction;


vii.      there shall have occurred a Bankruptcy Event;


viii.     the Common Stock shall fail to be listed or quoted for trading on a
Trading Market for ten or more Trading Days in any twelve month period, which
need not be consecutive Trading Days;


ix.        any monetary judgment, writ or similar final process shall be entered
or filed against the Corporation, any subsidiary or any of their respective
property or other assets for more than $100,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days; or


x.         any breach of the agreements delivered to the initial Holders at the
Closing pursuant to Section 2.2(a) of the Purchase Agreement, which breach could
have a Material Adverse Effect.


b)          Upon the occurrence of a Triggering Event, each Holder shall (in
addition to all other rights it may have hereunder or under applicable law) have
the right, exercisable at the sole option of such Holder, to require the
Corporation to, (A) with respect to the Triggering Events set forth in Sections
10(a)(ii), (iii), (v), (vi), and (vii) (as to voluntary filings only), redeem
all of the Preferred Stock then held by such Holder for a redemption price, in
cash, equal to the Triggering Redemption Amount or (B) at the option of each
Holder and with respect to the Triggering Events set forth in Sections 10(a)(i),
(iv), (vi) (as to Fundamental Transactions not approved by the Board of
Directors of the Corporation), (vii) (as to involuntary filings only), (viii),
(ix) and (x), either (a) redeem all of the Preferred Stock then held by such
Holder for a redemption price, in shares of Common Stock, equal to a number of
shares of Common Stock equal to the Triggering Redemption Amount divided by 75%
of the average of the 10 VWAPs immediately prior to the date of election
hereunder or (b) increase the dividend rate on all of the outstanding Preferred
Stock held by such Holder to 18% per annum thereafter.  The Triggering
Redemption Amount, in cash or in shares, shall be due and payable or issuable,
as the case may be, within five Trading Days of the date on which the notice for
the payment therefor is provided by a Holder (the “Triggering Redemption Payment
Date”).  If the Corporation fails to pay in full the Triggering Redemption
Amount hereunder on the date such amount is due in accordance with this Section
(whether in cash or shares of Common Stock), the Corporation will pay interest
thereon at a rate equal to the lesser of 18% per annum or the maximum rate
permitted by applicable law, accruing daily from such date until the Triggering
Redemption Amount, plus all such interest thereon, is paid in full.  For
purposes of this Section, a share of Preferred Stock is outstanding until such
date as the applicable Holder shall have received Conversion Shares upon a
conversion (or attempted conversion) thereof that meets the requirements hereof
or has been paid the Triggering Redemption Amount in cash.
 
 
19

--------------------------------------------------------------------------------

 


Section 11.        Miscellaneous.


a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Corporation, at: 10880 John W. Elliott Drive, Suite 600,
Frisco, TX 75033, Attn: Julian T. Ross, Chief Executive Officer, facsimile:
972-294-6501, or such other facsimile number or address as the Corporation may
specify for such purposes by notice to the Holders delivered in accordance with
this Section 11.  Any and all notices or other communications or deliveries to
be provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of such
Holder appearing on the books of the Corporation, or if no such facsimile number
or address appears on the books of the Corporation, at the principal place of
business of such Holder, as set forth in the Purchase Agreement.  Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth in this Section
prior to 5:30 p.m. (New York City time) on any date, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth in this Section on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(iii) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.
 
b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, accrued dividends and accrued interest, as applicable, on
the shares of Preferred Stock at the time, place, and rate, and in the coin or
currency, herein prescribed.
 
c)           Lost or Mutilated Preferred Stock Certificate.  If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.


d)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflict of
laws thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Certificate of Designation and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Certificate of Designation or the transactions contemplated hereby.  If any
party shall commence an action or proceeding to enforce any provisions of this
Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.
 
 
20

--------------------------------------------------------------------------------

 
 
e)           Waiver.  Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion.  Any
waiver by the Corporation or a Holder must be in writing.
 
f)           Severability.  If any provision of this Certificate of Designation
is invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.


g)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


h)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designation and shall not be
deemed to limit or affect any of the provisions hereof.


i)            Status of Converted or Redeemed Preferred Stock.  Shares of
Preferred Stock may only be issued pursuant to the Purchase Agreement.  If any
shares of Preferred Stock shall be converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series B
Convertible Preferred Stock.




*********************
 
 
21

--------------------------------------------------------------------------------

 


RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Delaware law.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate this 20th day
of December, 2013.
 

   
Name: Julian T. Ross
Title: Chief Executive Officer
 



 
22

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)


The undersigned hereby elects to convert the number of shares of Series B
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.0004 per share (the “Common Stock”), of Oxysure Systems, Inc., a
Delaware corporation (the “Corporation”), according to the conditions hereof, as
of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Preferred Stock owned prior to Conversion: _______________
 
Number of shares of Preferred Stock to be Converted: ________________________
 
Stated Value of shares of Preferred Stock to be Converted: ____________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Price:____________________________________________
 
Number of shares of Preferred Stock subsequent to Conversion: ________________
 
Address for Delivery: ______________________
or
DWAC Instructions:
Broker no: _________
Account no: ___________
 
 
 
[HOLDER]
 
By:___________________________________
     Name:
     Title:

 
 
23

--------------------------------------------------------------------------------